IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                          AT NASHVILLE
                                      FEBRUARY 1996 SESSION



             STATE OF TENNESSEE,                )
                                                )
                           Appellee,            )      No. 01C01-9507-CR-00220
                                                )
                                                )      Davidson County
             v.                                 )
                                                )      Hon. Ann Lacy Johns, Judge
                                                )
             ROBERT LEE BAILEY, JR.,            )      (Sale of Cocaine and Evading Arrest)
                                                )
                           Appellant.           )
 FILED
                                             CONCURRING OPINION
    May 9, 1996

 Cecil W. Crowson
Appellate Court Clerk      I concur in the majority opinion, but I write separately to stress my concern

             about the use of evidence of complaints about drug dealing near a school for the

             ostensible purpose of explaining why the police were conducting the undercover

             investigation where they did. We need not “assume” it to be inadmissible -- we should

             declare it to be because its risk of prejudice substantially outweighs its nominal

             relevance. There was no good reason for the police to explain anything other than that

             they were conducting an undercover drug investigation. One treatise has recognized as

             an “area of apparently widespread abuse” the allowing of police officers to relate

             hearsay statements, such as complaints and reports, for the supposed purpose of

             explaining the officers’ presence and conduct. 2 John William Strong McCormick On

             Evidence at 104 (4th ed. 1992); see also State v. Randall Gibbs, Dickson Co., No.

             01C01-9409-CC-00300 (Tenn. Crim. App. July 14, 1995) (Summers, concurring). Such

             an abuse occurred in this case. It is only because the evidence is overwhelming in

             showing the defendant’s guilt that I agree that the conviction should be affirmed.




                                                         Joseph M. Tipton, Judge